DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
               This notice of allowability is in response to the arguments/amendments filed on 16 May 2022. Claims 2 and 17 are amended. Claims 16 and 20-25 have been cancelled. Claims 26-31 have been added. Claims 2-15, 17-19, and 26-31 are currently pending and have been examined below.  

Terminal Disclaimer
The terminal disclaimer filed on 5/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number 10695369 has been reviewed and is accepted. The terminal disclaimer has been recorded.




Reasons for Allowance
Claims 2-15, 17-19, and 26-31 are allowed.  
The following is the Examiner’s statement of reasons for allowance: 
Claims 2-15 and 17-19
The closest prior art includes US Patent Application Publication Number 20130262249 (“Beyer”) and US Patent Application Number 20130339238 (“Unland”).
The prior art of record Beyer discloses: 
Claim 2: A method comprising: 
	at a list server system, identifying a first program in a computerized database identifying a plurality of products;
at the list server system, generating a product filter list having a first set of product identifiers identifying products in the first program; 
at the list server system, transmitting the product filter list to a first retail store system at a promotion server system, receiving from the first retail store system;
a first user identifier received from a first customer during a first purchase transaction, the first user identifier being associated with the first program;
a first list of purchased products generated at the first retail store system by filtering product identifiers from the first purchase transaction against the first set of product identifiers.
The prior art of record Unland discloses: 
wherein the computerized database defines a first group and a second group within the first program, wherein the available discounts for the first program comprise a first subset associated with the first group and a second subset associated with the second group;
	at the promotion server system, calculating discounts for the first list of purchased products based on the available discounts provided by the first program by:
identifying that the first user identifier is associated with the first group;
identifying the available discounts provided by the first subset;
calculating discounts for the first list of purchased products based on the available discounts provided by the first subset;
at the promotion server system, transmitting the calculated discounts to the first retail store system for application during the first purchase transaction.
However, the combination of Beyer and Unland does not explicitly teach: 
wherein the computerized database defines within the first program a first set of retailer specific discounts for a first retailer and a second set of retailer specific discounts for a second retailer;
wherein the product filter list includes the product identifiers from the following portions of the first program: 
i) the first subset associated with the first group;
ii) the second subset associated with the second group; and
iii) the first set of retailer specific discounts;
and does not include the second set of retailer specific discounts
These uniquely distinct features render the claim allowable.
Claims 26-31
The closest prior art includes US Patent Application Publication Number 20130262249 (“Beyer”) and US Patent Application Number 20130339238 (“Unland”).
The prior art of record Beyer discloses: 
Claim 2: A method comprising: 
	at a list server system, identifying a first program in a computerized database identifying a plurality of products; 
at the list server system, generating a product filter list having a first set of product identifiers identifying products in the first program; 
at the list server system, transmitting the product filter list to a first retail store system at a promotion server system, receiving from the first retail store system;
a first user identifier received from a first customer during a first purchase transaction, the first user identifier being associated with the first program;
a first list of purchased products generated at the first retail store system by filtering product identifiers from the first purchase transaction against the first set of product identifiers; 
The prior art of record Unland discloses: 
wherein the computerized database defines a first group and a second group within the first program, wherein the available discounts for the first program comprise a first subset associated with the first group and a second subset associated with the second group;
	at the promotion server system, calculating discounts for the first list of purchased products based on the available discounts provided by the first program by:
identifying that the first user identifier is associated with the first group;
identifying the available discounts provided by the first subset;
calculating discounts for the first list of purchased products based on the available discounts provided by the first subset;
at the promotion server system, transmitting the calculated discounts to the first retail store system for application during the first purchase transaction.
However, the combination of Beyer and Unland does not explicitly teach: 
	a third subset of available discounts that are not associated with any group;
	at the promotion server system, calculating discounts for the first list of purchased products based on the available discounts provided by the first program by: 
iii) calculating discounts for the first list of purchased products based on the available discounts provided by the first subset and the third subset.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN J WOODWORTH, II whose telephone number is (571)272-6904. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLAN J WOODWORTH, II/Examiner, Art Unit 3622        

/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622